Case 1:20-cv-22054-DPG Document 19 Entered on FLSD Docket 10/20/2020 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Civil Action No. 1:20-cv-22054-DPG

  SISVEL INTERNATIONAL S.A.,
  3G LICENSING S.A., and SISVEL S.p.A.,

                 Plaintiffs,

         v.

  NOETIC, INC. and SUN CUPID
  TECHNOLOGY (HK) LTD.,

                 Defendants.


                                 JOINT NOTICE OF SETTLEMENT

         Plaintiffs, SISVEL INTERNATIONAL S.A., 3G LICENSING S.A. and SISVEL S.p.A.

  (collectively, “Plaintiffs”) and Defendants, SUN CUPID TECHNOLOGY (HK) LTD and

  NOETIC, INC       (“Defendants”, and with Plaintiffs the “Parties” ),        by and through their

  undersigned counsel, hereby give notice that the Parties have settled the instant case. The Parties’

  negotiated and finalized Settlement Agreement is currently being executed by the Parties. The

  Parties request that all deadlines be stayed by the Court until the Parties have finished signing the

  Settlement Agreement and they file their notices of dismissal.




                               [SIGNATURES ON SUBSEQUENT PAGE]




                                                   1
Case 1:20-cv-22054-DPG Document 19 Entered on FLSD Docket 10/20/2020 Page 2 of 2




  Respectfully Submitted:

  GRAYROBISON, P.A.                         THE LAW OFFICE OF HONGWEI
                                            SHANG, LLC

  /s/ Jorge Espinosa                        /s/ Hongwei Shang
  Jorge Espinosa, Esq.                      Hongwei Shang, Esq.
  Florida Bar No: 779032                    Florida Bar No: 0037199
  jorge.espinosa@gray-robinson.com          hshanglaw@gmail.com
  Francesca Russo, Esq.                     THE LAW OFFICE OF HONGWEI
  Florida Bar No.:174912                    SHANG, LLC
  francesca.russo@gray-robinson.com         7350 SW 89th Street, Suite 100
  Robert R. Jimenez, Esq.                   Miami, FL 33156
  Florida Bar No.: 72020                    Tel: 305-670-5266
  Robert.jimenez@gray-robinson.com          Fax: 305-670-5299
  GRAY | ROBINSON, P.A.
  333 S.E. 2nd Ave., Suite 300              Attorney for Defendants
  Miami, FL 33131                           NOETIC, INC. and SUN CUPID
  Tel: 305-416-6880                         TECHNOLOGY (HK) LTD
  Fax: 305-416-6887

  Attorneys for Plaintiffs
  SISVEL INTERNATIONAL S.A.,
  3G LICENSING S.A., and SISVEL S.p.A




                                        2
